

116 S2911 IS: Seniors Prescription Drug Relief Act of 2019
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2911IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Cassidy (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide a monthly out-of-pocket cost sharing
			 maximum for enrollees who incur a significant portion of costs for covered
			 part D drugs towards the annual out-of-pocket threshold during a month. 
	
 1.Short titleThis Act may be cited as the Seniors Prescription Drug Relief Act of 2019.
		2.Monthly out-of-pocket cost sharing maximum for enrollees who incur a significant portion of costs
			 towards annual out-of-pocket threshold
 (a)Standard prescription drug coverageSection 1860D–2(b)(2) of the Social Security Act (42 U.S.C. 1395w–102(b)(2)) is amended— (1)in subparagraph (A), by striking and (D) and inserting , (D), and (E);
 (2)in each of subparagraphs (C)(i) and (D)(i), by striking paragraph (4) and inserting paragraph (4), and subject to subparagraph (E); and (3)by adding at the end the following new subparagraph:
					
						(E)Monthly out-of-pocket cost sharing maximum
 (i)In generalFor plan years beginning on or after January 1, 2022, the Secretary shall through regulation establish a process to allow an enrollee in a prescription drug plan who incurs costs (as described in paragraph (4)(C)) equal to or greater than a significant percentage of the annual out-of-pocket threshold specified in paragraph (4)(B) within a one month time period to choose to pay the total amount of such costs owed, in equal installments in the remaining months of the plan year up to the total amount of such annual out-of-pocket threshold.
 (ii)Definition of significant percentFor purposes of the process described in clause (i), the Secretary shall through regulation provide for a definition of the term significant percentage with respect to a percentage of the annual out-of-pocket threshold specified in paragraph (4)(B) but in no case shall the significant percentage be less than 50 percent or more than 100 percent of the annual out-of-pocket threshold..
 (b)Alternative prescription drug coverageSection 1860D–2(c) of the Social Security Act (42 U.S.C. 1395w–102(c)) is amended by adding at the end the following new paragraph:
				
 (4)Same monthly out-of-pocket cost sharing maximumFor plan years beginning on or after January 1, 2022, the coverage provides the monthly out-of-pocket cost sharing maximum required under subsection (b)(2)(E)..